DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although many of the claimed elements are known individually in the prior art, the examiner finds the overall combination of positively recited structure and its resulting operation would require hindsight to apply art and/or a piece-meal rejection.
More specifically, once the independent claim requires “the connection surface defines a first through slot communicating with an inner space of the housing, the driving gear is arranged in the housing, adjacent to an inner side of the high surface, and a gear surface of the driving gear extends out through the first through slot”, the examiner finds applying prior art unreasonable.
 To find all of these limitations in prior art and arrive at a combination to meet claim limitations would require significant hindsight and unnecessary reconstruction.
Applicant has clearly detailed and outlined a roller shade actuation device not anticipated or made obvious by any of the known prior art.
For at least these reasons the claims are now found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                
                                                                                                                                                                         
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634